Citation Nr: 1533522	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for service connection for multiple myeloma.  The Jackson RO adjudicated the case, as it is the designated RO for ionizing radiation cases.  However, the Veteran's claims file remains in the general jurisdiction of the RO in Houston, Texas.  

In July 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is persuasive competent and credible medical opinion evidence that shows that the Veteran's multiple myeloma is etiologically due to his in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim for service connection for multiple myeloma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.  Finally, for certain chronic diseases, service connection may be assigned on a presumptive basis if the condition is manifested to a compensable degree within a prescribed period, generally one year, following discharge from service.  38 C.F.R. § 3.309(a).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii) (2014).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, or other exposure claims.  38 C.F.R. § 3.311(a)(2) (2014). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service personnel records show that the Veteran's military occupational specialties were that of weapons officer of fleet ballistics missiles and ship's engineer officer, nuclear electrical.  The Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, documented that he had been exposed to a lifetime total of 0.139 rem of ionizing radiation during his period of service, and this was noted on his April 1993 separation examination.    

Post-service private medical records dated from June 2010 to January 2011 show that the Veteran received intermittent treatment for multiple myeloma.  The evidence indicates that the Veteran was first diagnosed with multiple myeloma in June 2010, when a bone marrow biopsy confirmed the presence of multiple myeloma.  

An August 2011 dose assessment from the Naval Dosimetry Center of the Department of Navy confirms that the Veteran had been exposed to 0.139 rem of deep dose equivalent (DDE) photon radiation.  

In November 2011, the VA Co-Director of Environmental Health Program reviewed the evidence and conducted a radiation review of the Veteran.  He noted that the Veteran had been born in 1964 and he was diagnosed with multiple myeloma in 2010.  He also acknowledged the Naval Dosimetry Center's finding and the DD Form 1141's documentation that the Veteran had an accumulated total lifetime radiation dose of 0.139 rem, DDE-photon.  The Co-Director cited the August 2004 position statement of The Health Physics Society, Radiation Risk in Perspective, which reported that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement also indicated that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  In view of the above, the Co-Director opined that it was unlikely that the Veteran's multiple myeloma could be attributed to his in-service ionizing radiation exposure.           

In a December 2011 memorandum, the Director of Compensation Service (Director) reviewed the November 2011 opinion from the Director, Environmental Agents Service, (DEAS) that was written for the Under Secretary for Health.  The Director cited the November 2011 DEAS opinion almost in its entirety.  He noted that the Veteran was 23 years old when he was exposed to ionizing radiation and that multiple myeloma had been diagnosed 21 years after exposure to ionizing radiation.  He also noted the April 1993 separation examination, which indicated that the Veteran was male, Caucasian, 73 inches in height, and 185 pounds, with sandy hair, blue eyes, and medium build.  The Veteran was a non-smoker, but had chewed tobacco in his 20s and quit in his 30s.  No dates or amount of tobacco chewed had been specified.  The Veteran's post-service employment was as an engineer with Kawasaki, and his family history was noted to be negative for cancer or leukemia.  As a result of the November 2011 DEAS opinion and following a review of the entire record, the Director opined that there was no reasonable possibility that the Veteran's multiple myeloma was the result of exposure to ionizing radiation.         

In August 2012 and October 2012, the Veteran's private treating physician, Dr. R.Z.O., wrote medical opinions in support of the Veteran's claim.  Dr. R.Z.O. stated that he was the Director of Myeloma and Professor of Medicine in the Departments of Lymphoma/Myeloma at M.D. Anderson Cancer Center in Houston, Texas, and that he was Board-certified to practice in his specialty.  Dr. R.Z.O. reported that he had personally reviewed the Veteran's medical history, including physical reports, bone marrow aspirations, complete blood counts, and other medical tests that had been performed at M.D. Anderson Cancer Center.  He maintained that he had also reviewed and noted the circumstances and events of the Veteran's period of service, namely, that the Veteran had been exposed to a total lifetime dose of 0.139 rem DDE ionizing radiation while serving as Nuclear Weapons Fleet Ballistic Missile Officer and Ships Engineering Nuclear Officer.  He stated that the Veteran had been his patient since June 2010, and that he had a diagnosis of multiple myeloma.  

Dr. R.Z.O. explained that the association between exposure to ionizing radiation and multiple myeloma was statistically valid and consistent with current medical knowledge.  He stated that the Energy Employees Occupational Illness Compensation Program Act (EEOICPA) had established the Special Exposure Cohort (SEC) to compensate eligible members of the Cohort without the need for a radiation dose reconstruction and determination of the probability of causation.  He indicated that multiple myeloma was specifically listed by the EEOICPA as an SEC cancer.  He explained that this meant that it was not necessary to reconstruct the exposure to ionizing radiation for specified cancers, according to the EEOICPA and current medical knowledge.  Dr. R.Z.O. further reported that the risk factors associated with multiple myeloma included age, race, and exposure to ionizing radiation.  Regarding age, a majority of people who developed multiple myeloma were in their 70s, and few cases of multiple myeloma occurred in people in their 40s.  Dr. R.Z.O. noted that the Veteran had been 45 years old when he was diagnosed with multiple myeloma.  With respect to race, Dr. R.Z.O. stated that African Americans were twice as likely to develop multiple myeloma as Caucasians.  However, the Veteran was Caucasian.  Finally, Dr. R.Z.O. explained that multiple myeloma was recognized as a "presumed" cancer and was considered a Special Exposure Cohort by the EEOICPA when exposure to any level of ionizing radiation was service-connected.  He noted that the Veteran had been exposed to 0.139 rem of ionizing radiation during his service on a Navy nuclear submarine in the capacities of Nuclear Weapons Officer and Engineering Officer.  Dr. R.Z.O. further reported that the Veteran had no other known risk factors that may have precipitated his current condition.  He asserted that in his personal experience and in the medical literature, it was well-known that exposure to ionizing radiation was a known link to developing multiple myeloma.  Therefore, after a review of the pertinent records, Dr. R.Z.O. opined that the Veteran's multiple myeloma was due to his exposure to ionizing radiation during service.             

Regarding entitlement to service connection on a presumptive basis for radiation-exposed veterans, the Board notes that multiple myeloma is a disease that is presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  However, the Veteran's period of active service did not include participation in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d)(ii), and therefore he does not meet the criteria of being a "radiation-exposed veteran" as required under 38 C.F.R. § 3.309(d)(i) for entitlement to presumptive service connection.  Thus, service connection is not warranted on a presumptive basis for the Veteran's multiple myeloma.
Although presumptive service connection is not warranted under 38 C.F.R. § 3.309, the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311, as multiple myeloma is considered a "radiogenic disease" that became manifest 5 years or more after exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b).   

The Board acknowledges the November 2011 and December 2011 opinions that it was unlikely that the Veteran's multiple myeloma was the result of exposure to ionizing radiation.  It appears that both the DEAS and the Director of Compensation Service based their opinions in large part on the August 2004 position statement of the Health Physics Society, Radiation Risk in Perspective.  However, the Board notes that while the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem, it did not actually find that ionizing radiation doses below these amounts would not cause any health risks.  Instead, the position statement indicates, in part, that risks of health effects in a lifetime dose below 5-10 rem would be too small for quantitative research on health risks generally.  Thus, while the DEAS and Director of Compensation Service provided rationale for the opinions that it was unlikely that the Veteran's multiple myeloma was due to in-service exposure to ionizing radiation, the Board notes that the rationale was not based on definitive medical findings.       

In contrast, the August 2012 and October 2012 opinions from the Veteran's private treating physician that the Veteran's multiple myeloma was due to his in-service exposure to ionizing radiation were supported by adequate and thorough rationale, and were based on definitive research in the known medical literature.  Specifically, the private physician asserted that the association between exposure to ionizing radiation and multiple myeloma was statistically valid and consistent with current medical knowledge.  He explained that risk factors for developing multiple myeloma included age, race, and exposure to ionizing radiation.  He reported that the Veteran was not the typical age or race of people who were at high risk for developing multiple myeloma.  He then explained that multiple myeloma had been specifically listed by the EEOICPA as an SEC cancer, which meant that it was not necessary to reconstruct the exposure to ionizing radiation for specified cancers.  Instead, according to the EEOICPA's research and current medical knowledge, when there was exposure to any level of ionizing radiation, multiple myeloma was considered to be a "presumed" cancer that could subsequently occur.  The private physician further reported that the Veteran had no other known risk factors that may have precipitated his current condition.  He also asserted that in his personal experience and in the medical literature, it was well-known that exposure to ionizing radiation was a known link to developing multiple myeloma.  The Board finds the private physician's opinion to be highly probative and credible because he is a medical specialist in the fields of lymphoma/myeloma.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).   

In light of the foregoing, the Board finds the private opinion more persuasive than the VA opinions.  Thus, the Board finds that there is persuasive competent and credible medical opinion evidence that shows that the Veteran's multiple myeloma is etiologically due to his in-service exposure to ionizing radiation.  Accordingly, service connection for multiple myeloma is warranted. 


ORDER

Entitlement to service connection for multiple myeloma, as due to exposure to ionizing radiation, is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


